 1                                                                 Chief Judge Ricardo S. Martinez

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7

 8

 9   UNITED STATES OF AMERICA,                           No. 19-cr-203-RSM-8

10                                Plaintiff,
     V.                                                  ORDER GRANTING MOTION TO SEAL
11                                                       EXHIBITS 1 THROUGH 7 TO DEFENSE
     MANUELA ZAHN,                                       SENTENCING MEMORANDUM
12

13                                Defendant.

14        THE COURT having considered the motion to seal the sentencing memorandum exhibits 1
15   through 7 (Dkt #524), the Court hereby makes the following findings:
16          That based upon the reasons set forth in Defendant’s motion, not granting the
17
            motion could result in privileged and protected materials being made public. The
18
            need to seal the exhibits outweighs the public’s interest in viewing the documents.
19
          IT IS ORDERED that defense counsel may file the described exhibits under seal.
20
          DATED THIS 24th day of May, 2021.
21

22

23
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24


     ORDER GRANTING MOTION TO SEAL
     U.S.A. v. Zahn, 19-cr-203-RSM

     Page 1 of 2
 1

 2   Presented by:
 3
          s/Sean P. Gillespie
 4   Attorney for Manuela Zahn

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION TO SEAL
     U.S.A. v. Zahn, 19-cr-203-RSM

     Page 2 of 2
